Exhibit 10.36
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and between Las Vegas Sands
Corp., a Nevada corporation (the “Company), and Kenneth J. Kay (the “Executive”)
is made as of December 1, 2008 (the “Effective Date”).
     WHEREAS, the Company desires to employ the Executive under the terms of
this Agreement, and the Executive desires to be employed by the Company subject
to the terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein and for other good and valuable consideration, the Company and
the Executive (each individually a “Party” and together the “Parties”) agree as
follows.

1.   Definitions.

  1.1   “Affiliate” shall mean any parent, subsidiary or affiliated company of
the Company.     1.2   “Applicable Period” shall mean 12 months following
termination of employment.     1.3   “Base Salary” shall mean the salary
provided for in Section 3 of this Agreement or any increased salary granted to
the Executive pursuant to the provisions of Section 3.     1.4   “Cause” shall
mean:

  (a)   (i) conviction of a felony, misappropriation of any material funds or
material property of the Company or any of its Affiliates, (ii) commission of
fraud or embezzlement with respect to the Company or any of its Affiliates or
(iii) any material act of dishonesty relating to the Executive’s employment by
the Company resulting in direct or indirect personal gain or enrichment at the
expense of the Company or any of its Affiliates;     (b)   use of alcohol or
drugs that renders the Executive materially unable to perform the functions of
his job or carry out his duties to the Company;     (c)   a material breach of
this Agreement by the Executive;     (d)   committing any act or acts of serious
and willful misconduct (including disclosure of Confidential Information) that
is likely to cause a material adverse effect on the business of the Company or
any of its Affiliates; or     (e)   the withdrawal with prejudice, denial,
revocation or suspension of the License by the Nevada Gaming Authorities;

     provided that, with respect to (b), (c) or (e) above, the Company shall
have first provided the Executive with written notice stating with specificity
the acts, duties or directives the Executive has committed or failed to observe
or perform, and the Executive shall not have corrected the acts or omissions
complained of within thirty (30) days of receipt of such notice.

1



--------------------------------------------------------------------------------



 



  1.5   “Code” shall mean the Internal Revenue Code of 1986, as amended.     1.6
  “Confidential Information” shall mean all material private, personal,
confidential or proprietary information, tangible or intangible, owned by or
pertaining to the Company or its Affiliates, which information was learned or
acquired by the Executive as a result of the employment relationship with the
Company; provided, however, that “Confidential Information” shall not include
information or data: (i) generally publicly known, (ii) learned by the Executive
from third persons with a legal right to disclose such information or
(iii) discovered by the Executive through means entirely independent from and in
no way arising from the disclosure to the Executive by the Company.     1.7  
“Disability” shall mean that the Executive shall, in the opinion of an
independent physician selected by agreement between the Company and the
Executive, become so physically or mentally incapacitated that he is unable to
perform the duties of his employment for an aggregate of 180 days in any 365 day
consecutive period or for a continuous period of six (6) consecutive months.    
1.8   “Term” shall mean the Initial Term together with any Renewal Term, as
specified in Section 2.2.     1.9   “Option Shares” shall have the meaning set
forth in Section 6.     1.10   “Trade Secrets” shall mean the Company’s and/or
its Affiliates’ “trade secrets” as such term is defined in the Uniform Trade
Secrets Act, as promulgated generally in the United States of America.

2.   Term, Positions and Duties.

  2.1   Employment Accepted. The Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, for the Term, in the
position and with the duties and responsibilities set forth in Section 2.3 or in
such other position as reasonably assigned by the President and Chief Operating
Officer of the Company, and upon such other terms and conditions as are
hereinafter stated.     2.2   Term. Subject to any early termination as provided
in accordance with the terms of this Agreement, the term of employment shall be
considered as commencing on the Effective Date of this Agreement and shall
terminate at the close of business on December 31, 2011 (the “Initial Term”),
and shall renew automatically thereafter for successive terms of one year each
(each, a “Renewal Term”), unless, not later than 90 days prior to the expiration
of the Initial Term or any Renewal Term, either Party shall provide written
notice to the other Party of its or his desire not to extend the Initial Term or
any Renewal Term.     2.3   Duties and Responsibilities. During the Term, the
Executive shall be employed as “Chief Financial Officer” with the Company and
shall report directly to the President and Chief Operating Officer. The
Executive shall be responsible for and shall have such powers, duties and
responsibilities as are generally associated with his offices, as the same may
be modified and/or assigned to the Executive from time to time by the President
and Chief Operating Officer, and subject to

2



--------------------------------------------------------------------------------



 



      the supervision, direction and control of the President and Chief
Operating Officer and the Board of Directors of the Company.     2.4   Licensing
and Compliance Requirement. The Executive shall file an application to obtain a
finding of suitability as an officer of the Company (the “License”) with the
Nevada State Gaming Control Board and the Nevada Gaming Commission
(collectively, the “Nevada Gaming Authorities”), pursuant to the provisions of
applicable Nevada gaming laws and the regulations of the Nevada Gaming
Commission. The Executive agrees, at the Company’s sole cost and expense, to
cooperate with the Nevada Gaming Authorities at all times, including but not
limited to in connection with the processing of such application and any
investigation thereof undertaken by the Nevada Gaming Authorities. In the event
the Executive’s application to obtain a finding of suitability is rejected by
the Nevada Gaming Authorities, this agreement shall automatically terminate
within sixty (60) days from the date of such rejection. Such termination
hereunder shall be considered a Termination Without Cause pursuant to the
provisions of Section 8.2.     2.5   Performance. The Executive hereby accepts
the employment described herein under the terms and conditions set forth in this
Agreement. The Executive covenants and agrees that during the Term, he will
faithfully and diligently perform the duties of his employment, devoting his
full business and professional time, attention, energy, experience and ability
to promote the business interests of the Company. The Executive further agrees
that during the period of his employment with the Company, he will not engage in
any other employment, occupation, consultation or business or professional
pursuits whatsoever unless the Company’s President and Chief Operating Officer
shall consent thereto in writing; provided, however, that the foregoing shall
not preclude the Executive from engaging in civic, charitable, or religious
activities or from devoting a reasonable amount of time to private investments
that do not unreasonably interfere or conflict with the performance of the
Executive’s duties under this Agreement.     2.6   Policies and Procedures. In
addition to the terms herein, the Executive agrees to be bound by the Company’s
policies and procedures as such may be amended by the Company from time to time.
In the event the terms in this Agreement conflict with the Company’s policies
and procedures, the terms herein shall take precedence.

3.   Base Salary. During the Term, the Executive shall be entitled to receive an
annual base salary of Nine Hundred Thousand Dollars ($900,000) payable in equal
bi-monthly installments or as otherwise in accordance with the regular payroll
of the Company. The base salary as then in effect shall be increased effective
January 1, 2010, and January 1, 2011, in each case by a minimum of four percent
(4%).   4.   Intentionally Omitted.   5.   Annual Bonus. The Executive shall be
eligible to receive an annual cash bonus. The amount and payment of any bonus
shall be based on the achievement of performance objectives that shall be
reasonably determined annually by the Company; provided, that the amount of any
such bonus shall not be more than 100% of Base Salary per year

3



--------------------------------------------------------------------------------



 



    absent a determination of unusual circumstances or exceptional performance,
at the Company’s sole discretion. Additionally, the Executive shall not have any
enforceable right to receive any bonus except for such bonuses as are formally
approved by the Company. Any bonus payable pursuant to this Section 5 shall be
paid by the end of the first calendar quarter of the year following the year to
which the bonus relates. Upon termination of the Executive’s employment for any
reason whatsoever, the Company shall have no obligation to pay the Executive any
bonus, except to the extent provided elsewhere in this Agreement.   6.   Stock
Options. The Executive shall be eligible to receive equity awards under the
Company’s 2004 Equity Award Plan (the “Plan”). Management will recommend that
the Compensation Committee of the Company’s Board of Directors, which
administers the Plan, approve a one-time award of non-qualified options to
purchase one hundred thousand (100,000) shares of the Company’s common stock
(the “Option Shares”) to vest as follows:

  •   one third of the Option Shares (33,333 shares) shall become vested and
exercisable as follows: (i) 15% of such third of the Option Shares (5,000
shares) on the first anniversary of the Date of Grant; (ii) 22.5% of such third
of the Option Shares (7,500 shares) on the second anniversary of the Date of
Grant; (iii) 27.5% of such third of the Option Shares (9,166 shares) on the
third anniversary of the Date of Grant; and (iv) 35% of such third of the Option
Shares (11,667 shares) on the fourth anniversary of the Date of Grant;     •  
one third of the Option Shares (33,333 shares) shall become vested and
exercisable as follows: (i) 15% of such third of the Option Shares (5,000
shares) on the second anniversary of the Date of Grant; (ii) 22.5% of such third
of the Option Shares (7,500 shares) on the third anniversary of the Date of
Grant; (iii) 27.5% of such third of the Option Shares (9,166 shares) on the
fourth anniversary of the Date of Grant; and (iv) 35% of such third of the
Option Shares (11,667 shares) on the fifth anniversary of the Date of Grant; and
    •   one third of the Option Shares (33,334 shares) shall become vested and
exercisable as follows: (i) 15% of such third of the Option Shares (5,000
shares) on the third anniversary of the Date of Grant; (ii) 22.5% of such third
of the Option Shares (7,500 shares) on the fourth anniversary of the Date of
Grant; (iii) 27.5% of such third of the Option Shares (9,166 shares) on the
fifth anniversary of the Date of Grant; and (iv) 35% of such third of the Option
Shares (11,668 shares) on the sixth anniversary of the Date of Grant.

      The exercise price of the Option Shares described above will be equal to
the Fair Market Value (as defined in the Plan) of the Company’s common stock on
the Date of Grant (as defined in the Plan), and the Date of Grant will be the
first day of January, 2009. The additional terms of any option award will be
governed by the terms of an option agreement to be provided to Employee upon the
grant of the options and the terms of the Plan.

4



--------------------------------------------------------------------------------



 



      Employee may become eligible to receive additional stock options or other
equity based compensation in such amounts and upon such terms as the Company may
decide in its own discretion, it being expressly understood and agreed that this
paragraph does not create any obligation on the part of the Company to grant any
such options or equity.

  7.   Employment Benefit Programs.     7.1   Benefit Plans. During the Term,
the Executive shall be entitled to participate in any fringe group health,
medical, dental, hospitalization, life, accident insurance or other welfare
plans, and any tax-qualified pension, tax-qualified profit sharing or
tax-qualified retirement plans, which may be placed in effect or maintained by
the Company during the Term hereof for the benefit of its employees generally,
or for its senior executives subject to all restrictions and limitations
contained in such plans or established by governmental regulation. In addition
to the foregoing, the Executive shall be entitled to participate in such
executive retirement and capital accumulation plans as may be established,
sponsored or maintained by the Company and in effect from time to time for the
benefit of its senior executives, including without limitation, any nonqualified
supplemental executive retirement plan or deferred compensation plan.     7.2  
Permitted Leave. The Executive shall be entitled to vacations and holidays as
provided in the Company’s vacation, holiday or flex day policies as in effect
from time to time, but no less than the following: four (4) weeks of paid
vacation leave per year at such times as may be requested by the Executive and
approved by the Company. No more than three (3) weeks of vacation shall be taken
consecutively. Up to two (2) weeks of vacation may be carried over to the
following year (but not to the next). The Executive shall also be entitled to
the same sick time, leaves of absence, and other time-off to which all other
employees of the Company are entitled, and in accordance with the rules and
regulations applicable to all other employees of the Company.

8.   Termination.

  8.1   Termination by the Company for Cause. In the event the Company
terminates the Executive’s employment for Cause after the applicable cure
period, the Executive shall be entitled to:

  (a)   Base Salary at the rate in effect at the time of the termination through
the date of termination of employment;     (b)   Reimbursement for expenses
incurred, but not paid prior to such termination of employment, subject to the
receipt of supporting information by the Company; and     (c)   Such rights to
other compensation and benefits as may be provided in applicable plans and
programs of the Company, according to the terms and conditions of such plans and
programs.

      The exercise and termination of the Executive’s stock options referred to
in Section 6 and any other option grants to the Executive awarded pursuant to

5



--------------------------------------------------------------------------------



 



      option agreements that are dated during the Term (and any extensions of
the Term) shall be governed by the Plan and the Executive’s option agreements
issued pursuant to the Plan.

  8.2   Termination by the Company Without Cause or By the Executive for Good
Reason. In the event that the Company terminates the Executive’s employment
without Cause or the Executive terminates his employment for Good Reason, the
Executive shall thereupon be entitled to:

  (a)   Continuation of the Base Salary, payable in bi-monthly installments or
otherwise in accord with the Company’s policies and procedures, for the
Applicable Period (the “Salary Continuation”) in addition to the payment of the
pro-rated portion of the Annual Bonus Employee would have earned during the year
this Agreement was terminated; provided, however, that if the Executive obtains
replacement employment whether as an employee or as a consultant and
compensation is earned or accrued within the Applicable Period (“Offsetting
Compensation”), the Salary Continuation shall be reduced by the amount of the
Offsetting Compensation; provided, further, that in the event the Executive
terminates his employment for Good Reason pursuant to Section 8.3(1)(b) of this
Agreement, (i) the Applicable Period shall be deemed to be equal to 12 months
following termination of employment and (ii) the Salary Continuation shall not
be reduced by any Offsetting Compensation .     (b)   Reimbursement for
reasonable expenses incurred, but not paid prior to such termination of
employment, subject to the receipt of supporting information by the Company.    
(c)   Continued participation in the health and welfare benefit plans of the
Company described in Section 7.1 for the Executive and his spouse and
dependents, if any, during the Applicable Period; provided, however, that in the
event the Executive terminates his employment for Good Reason pursuant to
Section 8.3(1)(b) of this Agreement, (i) the Applicable Period shall be deemed
to be equal to 12 months following termination of employment and (ii) the Salary
Continuation shall not be reduced by any Offsetting Compensation.

      The exercise and termination of the Executive’s stock options referred to
in Section 6 and any other option grants awarded to the Executive pursuant to
option agreements that are dated during the Term (and any extensions of the
Term) shall be governed by the Plan and the Executive’s option agreements issued
pursuant to the Plan.         Notwithstanding anything in this Section 8.2 to
the contrary, in the event that the Executive is deemed to be a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, no payment
described in this Section 8.2 that is “deferred compensation” subject to
Section 409A of the Code and the regulations and guidance issued thereunder
(“Section 409A”) shall be made to the Executive prior to the date that is six
(6) months after the date of the Executive’s “separation from service” (as
defined in Section 409A) or, if earlier, the

6



--------------------------------------------------------------------------------



 



      Executive’s date of death. In such event, all payments subject to the six
(6) month delay will be paid in a single lump sum on the earliest permissible
payment date.

  8.3   Termination By the Executive For Good Reason. The Executive may
terminate this Agreement and his employment hereunder during the Term for Good
Reason (as such term is defined below), on the terms and in the manner set forth
in this Agreement.

  (1)   “Good Reason” shall mean any of the following:

(a) (i) a material breach of this Agreement by the Company; (ii) a reduction in
the Executive’s Base Salary; or (iii) a material change in the duties and
responsibilities of office that would cause the Executive’s position to have
less dignity, importance or scope than intended at the Effective Date as set
forth herein; provided, however, that “Good Reason” shall not be deemed to occur
solely as a result of a transaction in which the Company becomes a subsidiary of
another company, so long as the Executive’s duties and responsibilities of
office are not materially changed as they relate solely to the Company;
(b) The Executive discovers or the Company announces a “change of control”,
which, for purposes of this Agreement, is defined as Sheldon G. Adelson and the
estate planning trusts of Sheldon G. Adelson currently identified in the most
recent filing with the Securities and Exchange Commission (“SEC”) (including any
amendments, revisions, conversions, substitutions or otherwise of such trusts)
control less than 50% of the voting equity of the Company; provided that a
“change of control” ceases to constitute Good Reason unless the Executive gives
notice to the Company that he is terminating his employment with the Company due
to the “change of control” within 30 days after the first filing is made with
the Securities and Exchange Commission by which the fact of such “change of
control” could be determined. For purpose of the preceding sentence, the
Executive shall be considered to have determined the existence of a “change of
control” on the date of the SEC filing if the filing announces a transaction
that has occurred or on the date that a prospective transaction closes.

  (2)   If the Executive determines that Good Reason exists for termination of
this Agreement and his employment with the Company for any of the reasons
described in Section 8.3(1)(a) above, the Executive shall provide the Company
with written notice of his intention to terminate his employment. Such notice
shall include a reasonably detailed description of the alleged grounds for
termination. The Company shall have 30 business days from the date of its
receipt of such notice within which to cure the alleged grounds for termination.

  8.4   Intentionally Omitted.

7



--------------------------------------------------------------------------------



 



  8.5   Termination due to the Executive’s Death or Disability.

(a) Death. In the case of a termination of this Agreement and the Executive’s
employment hereunder due to the Executive’s death, the Executive’s estate shall
be entitled to receive:
(i) Continuation of the Base Salary payable in bi-monthly installments or
otherwise in accord with the Company’s policies and procedures for 12 months
following termination of employment.
(ii) Reimbursement for reasonable expenses incurred, but not paid prior to such
termination of employment, subject to the receipt of supporting information by
the Company.
(iii) Continued vesting of all stock option awards in accordance with their
terms for 12 months following termination of employment so that all such awards
continue to vest as if the Executive had remained employed by the Company during
the 12 month period following termination of employment.
(iv) Continued participation in the health and welfare benefit plans of the
Company described in Section 7.1 for the Executive and his spouse and
dependents, if any, during the 12 month period following termination of
employment.
(b) Disability. In the case of a termination of this Agreement and the
Executive’s employment hereunder due to the Executive’s Disability, the
Executive shall be entitled to receive:
(i) Continuation of the Base Salary payable in bi-monthly installments or
otherwise in accord with the Company’s policies and procedures for 12 months
following termination of employment.
(ii) Reimbursement for reasonable expenses incurred, but not paid prior to such
termination of employment, subject to the receipt of supporting information by
the Company.
(iii) Continued vesting of all stock option awards in accordance with their
terms for 12 months following termination of employment so that all such awards
continue to vest as if the Executive had remained employed by the Company during
the 12 month period following termination of employment.
(iv) Continued participation in the health and welfare benefit plans of the
Company described in Section 7.1 for the Executive and his spouse and
dependents, if any, during the 12 month period following termination of
employment.
     (v) Notwithstanding anything in this Section 8.5(b) to the contrary, in the
event that the Executive is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code and the Executive is not

8



--------------------------------------------------------------------------------



 



“disabled” within the meaning of Section 409A(a)(2)(C), no payment described in
this Section 8.5(b) that is “deferred compensation” subject to Section 409A
shall be made to the Executive prior to the date that is six (6) months after
the date of the Executive’s “separation from service” (as defined in
Section 409A) or, if earlier, the Executive’s date of death. In such event, all
payments subject to the six (6) month delay will be paid in a single lump sum on
the earliest permissible payment date.

  8.6   Health and Welfare Benefit Equivalents. To the extent that the health
and welfare benefits provided for in Section 8 are not permissible after
termination of employment under the terms of the benefit plans of the Company
then in effect (and cannot be provided through the Company’s paying the
applicable premium for the Executive and/or his spouse and dependents, if any,
under COBRA), the Company shall pay to the Executive or his estate, as
applicable, such amount as is necessary to provide the Executive and/or his
spouse and dependents, if any, after tax, with an amount equal to the cost of
acquiring, for the Executive and his spouse and dependents, if any, on a
non-group basis, for the required period, those health and other welfare
benefits that would otherwise be lost to the Executive and his spouse and
dependents, if any, as a result of the Executive’s termination.     8.7  
Release. Notwithstanding any other provision of this Agreement to the contrary,
the Executive acknowledges and agrees that any and all payments to which the
Executive is entitled under this Section 8 are conditional upon and subject to
the Executive’s execution, within 60 days following termination of his
employment, of the General Release and Covenant Not to Sue in the form attached
hereto as Exhibit A (which form may be reasonably modified to reflect changes in
the law), of all claims the Executive may have against the Company, its
Affiliates and their respective directors, officers and employees, except as to
matters covered by provisions of this Agreement that expressly survive the
termination of this Agreement.

9.   Restrictive Covenant and Covenants not to Engage in Certain Other Acts.

  9.1   Restrictive Covenant. The Executive acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its subsidiaries
and Affiliates and accordingly agrees as follows:

(a) During the Term and for a period equal to one (1) year from the date of
termination of employment, the Executive shall not, directly, either as
principal, employee, partner, officer or director, own, manage, operate, control
or otherwise engage in, any casino hotel in (i) Clark County, Nevada (including,
without limitation, the City of Las Vegas), (ii) the Macau Special
Administrative Region of The People’s Republic of China or the Republic of
Singapore, (iii) Bethlehem, Pennsylvania or (iv) any other location in which the
Company or any of its Affiliates is doing business or has made substantial plans
to commence doing business, in each case at the time of the Executive’s
termination.

  9.2   Non-solicitation. In addition to, and not in limitation of, the
provisions of Section 9.1, the Executive agrees, for the benefit of the Company
and its Affiliates, that during the Term and for the period commencing on the
date of the

9



--------------------------------------------------------------------------------



 



      Executive’s termination and ending on the second anniversary of such date
of termination, the Executive shall not, directly, either as principal,
employee, partner, officer or director, on behalf of the Executive or any other
person or entity other than the Company or its Affiliates, (i) solicit or
induce, or attempt to solicit or induce, directly or indirectly, any person who
is, or during the six months prior to the termination of the Executive’s
employment with the Company was, an employee or agent of, or consultant to, the
Company or any of its Affiliates to terminate its, his or her relationship
therewith, or (ii) hire or engage any person who is, or during the six months
prior to the termination of the Executive’s employment with the Company was, an
employee, agent of or consultant to the Company or any of its Affiliates.

  9.3   General. The Executive understands that the provisions of this Section 9
may limit his ability to earn a livelihood in a business similar to the business
of the Company but he nevertheless agrees and hereby acknowledges that (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company and its Affiliates,
(ii) such provisions contain reasonable limitations as to time and scope of
activity to be restrained, (iii) such provisions are not harmful to the general
public, (iv) such provisions are not unduly burdensome to the Executive, and
(v) the consideration provided hereunder is sufficient to compensate the
Executive for the restrictions contained in this Section 9. In consideration of
the foregoing and in light of the Executive’s education, skills and abilities,
the Executive agrees that he shall not assert that, and it should not be
considered that, any provisions of Section 9 otherwise are void, voidable or
unenforceable or should be voided or held unenforceable.         It is expressly
understood and agreed that although the Executive and the Company consider the
restrictions contained in this Section 9 to be reasonable, if a judicial
determination is made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this Agreement is an
unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.         In the event that the Executive
violates any of the restrictive covenants set forth in Sections 9.1 or 9.2, in
addition to any other remedy which may be available (i) at law or in equity,
(ii) pursuant to any other provision of this Agreement or (iii) pursuant to any
applicable equity award agreement, all outstanding stock options to purchase
shares of the Company’s common stock and other unvested equity awards granted to
the Executive shall be automatically forfeited effective as of the date on which
such violation first occurs.     9.4   Waiver. Notwithstanding anything to the
contrary in this Section 9, in the event of a termination by the Company without
Cause or by the Executive for Good Reason, and the Executive waives all right to
payments and other compensation

10



--------------------------------------------------------------------------------



 



      under this Agreement with respect to the Salary Continuation or any part
of thereof, then the restrictive covenant of this Section 9 shall be
inapplicable to the Executive with respect to the period for which compensation
is so waived.

  9.5   Survival. The Executive agrees that the provisions of this Section 9
shall survive the termination of this Agreement and the termination of the
Executive’s employment, provided that the restrictive covenants in this
Section 9 shall not apply to termination of employment due to expiration of the
Term in Section 2.2.     9.6   Covenants to Protect Confidential Information:

  (a)   Non-Disclosure. Both during and after the employment, the Executive
agrees to hold confidential all Confidential Information learned or acquired by
the Executive and will take all action necessary to preserve that
confidentiality. The Executive represents and covenants that the Executive shall
treat any Confidential Information disclosed to, or learned by, the Executive as
fiduciary agent of the Company, recognizing that the Company only made the
Confidential Information accessible to the Executive by reason of the special
trust and confidence which the Company placed in the Executive. The Executive
shall not disclose, disseminate, transmit, publish, distribute, make available
or otherwise convey any of the Company’s or any of its Affiliates’ Trade Secrets
to any person except directors, officers and executives of the Company that in
the Executive’s actual and reasonable knowledge are entitled and authorized to
view such Trade Secrets and who need to know such Trade Secrets in order to
conduct bona fide activities on behalf of the Company.     (b)   Without the
prior written approval of duly authorized representatives of the Company or any
of its Affiliates, which the Company or any of its Affiliates may in their
discretion withhold, the Executive agrees that, during the term of this
Agreement or at any time thereafter, the Executive shall keep confidential and
shall not directly or indirectly disclose, reveal, publish, exploit or otherwise
make use of the Confidential Information in any manner whatsoever including, but
not limited to, interviews, articles, accounts, books, plays, movies, and
documentaries, whether non-fiction or fictional.     (c)   Security Measures.
While in possession or control of Confidential Information, or any media
embodying same, the Executive shall take reasonable efforts to keep such
Confidential Information reasonably inaccessible from persons not otherwise
authorized to view the Confidential Information.     (d)   Forced Disclosure. If
the Executive is requested or required (by oral questions, interrogatories,
requests for information or documents in legal proceedings, subpoena, civil
investigative demand or other similar process) to disclose any of the
Confidential Information, the Executive shall provide an officer of the Company
with prompt written notice of such request or requirement so that the Company
may seek a protective

11



--------------------------------------------------------------------------------



 



      order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement.

  (e)   Ownership. Notwithstanding any other provision of this Agreement, the
Executive hereby acknowledges that the Company owns the exclusive right, title
and interest in and to the Confidential Information and the intellectual
property embodied in, relating to, based upon or arising from Confidential
Information.     (f)   Return of Materials. When the Executive’s employment with
the Company ends, the Executive shall return to the Company all content, in
whatever media, owned by the Company, including, without limitation, all
Confidential Information, papers, drawings, notes, memoranda, manuals,
specifications, designs, devices, code, e-mail, documents, diskettes, tapes and
any other material. The Executive shall also return any keys, access cards, cell
phones, computers, identification cards and other property and equipment
belonging to the Company and/or its Affiliates. All data and information stored
on or transmitted using the Company owned or leased equipment is the property of
the Company.

  9.7   Cooperation. At any time following the effective date of termination of
this Agreement, the Executive shall reasonably cooperate with the Company in any
litigation or administrative proceedings involving any matters with which the
Executive was involved during his employment by the Company. The Company shall
reimburse the Executive for reasonable costs, fees and expenses, if any,
incurred in providing such assistance.

10.   Equitable Relief. The Executive acknowledges that the breach of Section 9
of this Agreement by the Executive will cause irreparable injury to the Company
and/or its Affiliates which could not be adequately compensated in money damages
and shall entitle the Company and/or its Affiliates to all equitable remedies,
including without limitation injunctive relief, specific performance and
restraining orders. Equitable relief shall be in addition to all other remedies
available to the Company.   11.   Acknowledgement.

  11.1   The Executive certifies that the Executive has fully read and
understands the terms, nature and effect of this Agreement. In executing this
Agreement, the Executive does not rely on any inducements, promises or
representations by the Company or any person other than the terms and conditions
of this Agreement.     11.2   The Executive warrants and represents that the
Executive does not know of any restriction or agreement to which the Executive
is bound which arguably conflicts with the execution of this Agreement or the
employment hereunder.

12.   Controlled Substance and Alcohol Screening. Throughout the term of this
Agreement, the Executive must abide by the Company’s controlled substance and
alcohol policy as adopted from time to time. The Executive acknowledges and
agrees that these policies may include requirements that the Executive submit to
testing for controlled substances or alcohol on the basis of reasonable
suspicion in accordance with the Company’s controlled substance or alcohol
policies.

12



--------------------------------------------------------------------------------



 



  12.1   The Executive agrees that failure to consent or cooperate in testing
for controlled substances or alcohol or positive results from such testing may
be the subject of disciplinary action up to and including termination.     12.2
  The Executive agrees that testing for controlled substance or alcohol may
include taking and testing of the Executive’s urine, blood or hair.     12.3  
The Executive shall hold the Company and its Affiliates and each of their
respective officers, directors, employees, agents and shareholders harmless from
any and all claims, demands or liability arising from testing for controlled
substances or alcohol and from any disciplinary action resulting from such
proposed or actual testing.

13.   Intentionally Omitted.   14.   Entire Agreement. This Agreement contains
the entire agreement between the Parties concerning the subject matter hereof
and supersedes all prior agreements, understandings, discussions, negotiations
and undertakings, whether written or oral, between the Parties with respect
thereto.   15.   Assignability; Binding Nature. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors,
heirs and assigns. No rights or obligations of the Parties may be assigned
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation in which the Company is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company may also
assign this Agreement to an Affiliate at its sole discretion.   16.   Amendment.
No provision in this Agreement may be amended, changed or modified unless such
amendment, change or modification is agreed to in writing.   17.   Construction.
The terms and conditions of this Agreement shall be construed as a whole
according to its fair meaning and not strictly for or against any Party. The
Parties acknowledge that each of them has reviewed this Agreement and has had
the opportunity to have it reviewed by their attorneys and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting Party shall not apply in the interpretation of this Agreement.   18.  
Waiver. Neither the failure nor any delay on the part of any Party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver of that right, remedy, power or privilege. No provision in this Agreement
may be waived unless such waiver is agreed to in writing.   19.   Partial
Invalidity. If any provision or provisions of this Agreement shall be held to be
invalid, illegal, or unenforceable for any reason whatsoever:

13



--------------------------------------------------------------------------------



 



  a)   The validity, legality, and unenforceability of the remaining provisions
of this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and     b)
  To the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal, or unenforceable) shall be construed
so as to give maximum possible effect to the intent manifested by the provision
held invalid, illegal, or unenforceable.

20.   Notices. All notices, consents, or other communications provided for
hereunder, including without limitation notices of default, termination of this
Agreement and readiness for inspection of portions of the employment, shall be
deemed effective (i) on the date when hand-delivered; (ii) on the date when
forwarded by confirmed facsimile transmission; or (iii) upon receipt of
certified mail, return receipt requested and postage prepaid. All notices shall
be addressed to the Parties at their respective addresses set forth below:

     
As to the Company:
  Las Vegas Sands Corp.
 
  Attn: Chief Executive Officer
 
  3355 Las Vegas Boulevard South
 
  Las Vegas, NV 89109
 
   
With copy to:
  Las Vegas Sands Corp.
 
  Attn: Office of the General Counsel
 
  3355 Las Vegas Boulevard South
 
  Las Vegas, NV 89109
 
   
As to the Executive:
  Kenneth J. Kay
 
  c/o Las Vegas Sands Corp.
 
  3355 Las Vegas Boulevard South
 
  Las Vegas, NV 89109
 
   
With copy to:
  Kenneth J. Kay
 
  at the last known address in the Company’s records

21. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of Nevada without reference to the
principles of conflict of laws, which could cause the application of the law of
any other jurisdiction.
22. JURY TRIAL WAIVER. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD
IN ANY COURT.

14



--------------------------------------------------------------------------------



 



23.   Dispute Resolution.

(a) Any controversy or claim arising out of or related to any provision of this
Agreement other than Section 9 shall be settled by final, binding and
non-appealable arbitration in Las Vegas, Nevada. Subject to the following
provisions, the arbitration shall be conducted in accordance with the Commercial
Rules of the American Arbitration Association (the “AAA”) then in effect. The
arbitration shall be conducted by a panel of three arbitrators. One of the
arbitrators shall be appointed by the Company, one shall be appointed by the
Executive and the third shall be appointed by the first two arbitrators. If the
first two arbitrators cannot agree on the third arbitrator within thirty
(30) days of the appointment of the second arbitrator, then the third arbitrator
shall be selected from a list of seven arbitrators selected by the AAA, each of
whom shall be experienced in the resolution of disputes under employment
agreements for executive officers of major corporations. From the list of seven
arbitrators selected by the AAA, one arbitrator shall be selected by each Party
striking in turn with the Party to strike first being chosen by a coin toss. Any
award entered by the arbitrators shall be final, binding and non-appealable and
judgment may be entered thereon by either Party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. The Company shall be responsible for all of the fees of the AAA and
the arbitrators (if applicable).
(b) If the Executive prevails on any material issue which is the subject of an
arbitration or litigation, as applicable, the Company shall reimburse one
hundred percent (100%) of the Executive’s reasonable legal fees and expenses.
Otherwise, subject to Section 23(a), each Party shall be responsible for its own
expenses relating to the conduct of the arbitration or litigation, as applicable
(including reasonable attorneys’ fees and expenses).
(c) The arbitrators shall render an award and written opinion explaining the
award.
(d) The hearing and arbitration proceedings (as well as any resulting judicial
proceedings seeking to enforce or vacate any arbitration award) shall be
conducted in a confidential manner and both the conduct and the results of the
arbitration shall be kept confidential by the Parties. The arbitrators shall be
advised of the confidentiality of the proceedings and any award and decision of
the arbitrators shall be written in such a way as to protect the confidentiality
of personal information or information made (or recognized as) confidential by
this Agreement or recognized as confidential by any confidentiality agreement.
(e) In the event of litigation to secure provisional relief, or to enforce,
confirm or review an arbitration award under this Agreement, any such court
action shall be brought under seal to the extent permitted by the court in order
to maintain the confidentiality of the matter as well as the confidentiality of
the arbitration, the decision and award, any personal information and the
confidentiality of any information which any Party is required to keep
confidential pursuant to this Agreement or any other agreement involving the
Parties. Each Party to any such judicial action shall make every effort in any
pleadings filed with the court and in his or its conduct of any court litigation
to maintain the confidentiality of any personal information and any information
which any Party is required to keep confidential pursuant to this Agreement or
any other agreement

15



--------------------------------------------------------------------------------



 



involving the Parties. To this end, the court shall, inter alia, be informed of
the confidentiality obligations of this Agreement and shall be requested that
any decision, opinion or order issued by the court be written in such a manner
as to protect the confidentiality of any information which is required to be
kept confidential pursuant to this Agreement or any other agreement involving
the Parties.
(f) In the event of a dispute subject to this Section 23, the Parties shall be
entitled to reasonable, but expedited discovery related to the claim that is the
subject of the dispute, subject to the discretion of the arbitrators. Any
discovery agreed upon or authorized by the arbitrators shall be concluded prior
to the date set for the hearing. In the event of a conflict between the
applicable rules of the AAA and the procedures set forth in this Section 23, the
provisions of this Section 23 shall govern.

24.   Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.   25.   Headings. The
headings of the sections contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.   26.   Counterparts. This Agreement may be
executed in counterparts each of which shall be deemed an original and all of
which shall constitute one and the same agreement with the same effect as if all
Parties and signed the same signature page.   27.   Section 409A. In light of
the uncertainty as of the date hereof with respect to the proper application of
Section 409A, the Parties agree to negotiate in good faith to make amendments to
this Agreement as the Parties mutually agree are necessary or desirable to avoid
the imposition of taxes, interest or penalties under Section 409A.
Notwithstanding the foregoing, the Executive shall be solely responsible and
liable for the satisfaction of all taxes, interest and penalties that may be
imposed on or for the account of the Executive in connection with this Agreement
(including any taxes, interest and penalties under Section 409A), and neither
the Company nor any Affiliate shall have any obligation to indemnify or
otherwise hold the Executive (or any beneficiary) harmless from any or all of
such taxes, interest or penalties. For purposes of Section 409A, each of the
payments that may be made under Section 8 are designated as separate payments
for purposes of Treasury Regulations Section 1.409A-1(b)(4)(i)(F),
1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v)(B).

     IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
on the date first set forth above.

                  LAS VEGAS SANDS CORP.:   EXECUTIVE:    
 
               
By:
  /s/ William P. Weidner   By:   /s/ Kenneth J. Kay    
 
                Name:   William P. Weidner   Kenneth J. Kay    
Title:
  President and COO            

16